Citation Nr: 9930460	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee, status post-arthroscopic repairs, 
currently rated 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for hypertension with 
muscle tension headache, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active duty for training from August 1, 
1985, to November 27, 1985, and active duty from November 
1986 to April 1993.

This appeal is from a February 1997 decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO).  The RO denied increased ratings for 
each of the claims at issue.  The Board of Veterans' Appeals 
(Board) remanded the case in May 1998 for further development 
of the evidence and a hearing, following which the RO 
increased the disability ratings in each issue on appeal, 
except for the lumbosacral strain.  In response to the notice 
of the rating action, the veteran submitted a statement 
saying that he disagreed with the percentage evaluation 
provided for the lumbosacral spine and for hypertension.  He 
did not indicate continued disagreement with the ratings 
assigned his bilateral knee disabilities.  An appeal may be 
withdrawn in writing by an appellant.  38 C.F.R. § 20.204(b) 
(1999).  However, as the appellant did not specifically 
withdraw the claims for increase for his knee disorders, the 
Board considers that they remain on appeal.  The case is now 
ready for appellate consideration.



FINDINGS OF FACT

1.  The left knee disability is manifested by range of motion 
from 10 to 110 degrees, with pain at 100 degrees of flexion; 
tenderness, swelling and effusion; and further decreased 
range of motion due to pain from flare-ups resulting from 
prolonged use.

2.  The right knee disability is manifested by range of 
motion from 10 to 93 degrees with pain at 93 degrees of 
flexion; posterior tenderness; soft-tissue swelling; and 
further decreased range of motion due to pain from flare-ups 
resulting from prolonged use.

3.  The appellant has chronic low back pain with occasional 
spasm, normal musculature, no deformity, and no objective 
evidence consistent with increased disability due to pain of 
flare-ups.

4.  The appellant's diastolic blood pressure is predominantly 
below 100.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 20 percent for post-traumatic arthritis of the left 
knee, status post-arthroscopic repairs, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (1999).

2.  The schedular criteria for a 20 percent disability 
rating, and no more, for post-traumatic arthritis of the 
right knee, status post-arthroscopic repairs, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (1999).

3.  The schedular criteria for a rating greater than 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (1999).

4.  The schedular criteria for a rating greater than 10 
percent for hypertension with headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.10, 4.104, Diagnostic Code 7101 (1997) (prior to Jan. 12, 
1998); 38 C.F.R. § 4.104(a), Diagnostic Code 7101 (1999) 
(from Jan. 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the appellant had a medical 
evaluation board and a physical evaluation board, both of 
which found him unfit for duty because of his status-post-
operative left knee.  No other medical condition was noted as 
a cause of unfitness for duty or contributing to his 
discharge for disability.

In August 1993, VA found entitlement to service connection 
for bilateral knee disorders, lumbosacral strain, and 
hypertension, based on review of service medical records and 
a July 1993 VA examination that found degenerative changes of 
the knees by x-ray and diagnosed status post-operative left 
knee and status post-contusion right knee, chronic lumbar 
strain, and essential hypertension.  The August 1993 rating 
decision that granted service connection for those conditions 
also denied service connection for headaches, rejecting a 
July 1993 VA diagnosis of post-head injury encephalopathy as 
based solely on uncorroborated history; migraine headache was 
listed as not service connected.

There are no medical records showing complaint or treatment 
related to the knees, back, or blood pressure from July 1993 
until May 1995, when he sought VA treatment at a VA emergency 
room for swelling of the right knee of two months' duration.  
His blood pressure was 128/80.  He left the clinic without 
obtaining medical attention.  In April 1996, he went to a VA 
outpatient clinic, stating complaints of chronic low back 
pain, pain and stiffness in both knees, and constant 
headaches.  The higher of two blood pressure measurements was 
148/92.  He obtained no medical attention, apparently only 
seeking an increase in disability compensation.  His 
statement of April 1996 corroborated that he was seeking 
examination for increased rating, not for treatment.

A private medical record of June 1996 showed the appellant 
taking no medication.  His blood pressure was 136/84.  He 
complained of constant headaches and soreness of both knees, 
low back pain, and migraine headaches since separation from 
service.  Examination of the left knee showed decreased 
extension and crepitus.  The right knee was painful with 
range of motion.  The lumbar spine was tender to palpation 
and there was low back pain with straight leg raising 
bilaterally.  X-rays showed a normal lumbar spine and 
arthritic changes in both knees.  The impression was 
arthritis of both knees, chronic lumbar pain, history of 
migraine headache, and question of tension headaches.

A medical record of August 1996 by the same physician noted 
history of chronic lumbar pain, first treated by the examiner 
in June 1996, and post-traumatic arthritis of both knees.  
The diagnoses were chronic low back pain, moderate, etiology 
uncertain.  Arthritis both knees, prognosis poor, with 
probability of worsening, and headaches, good prognosis.

On VA examination in August 1996, the appellant reported 
continuing pain in the left knee since service with 
occasional giving away, and pain in the right knee since 
1993.  He reported right knee swelling and left knee pain 
with prolonged walking.  He complained of daily low back pain 
and inability to sleep on his left side.  He reported the 
pain as localized and not interfering with his full-time work 
as a clerk.  He reported constant throbbing, band-like 
headache at the level of the orbits for the past six years, 
swelling of the right leg, and numbness of the left hand, 
which he attributed to elevated blood pressure.  He reported 
episodes of elevated blood pressure in service and two normal 
five-day blood pressure studies.  Objectively, six blood 
pressure readings, sitting, lying, and standing, taken in 
each position first with the right and then with the left 
arm, produced measurements of 148/92, 154/94, 160/86, 142/76, 
154/96, and 154/96, respectively.  Examination of the knees 
showed swelling, no subluxation or lateral instability, 
nonunion, or malunion.  The knees each flexed to 90 degrees 
with pain on further flexion.  The spine showed no postural 
abnormalities or fixed deformity.  Musculature was normal.  
Flexion was limited by pain to 90 degrees.  Extension, 
bilateral flexion and rotation were normal.  X-rays showed 
previous surgery of the left knee and a normal right knee; 
the lumbar spine was normal.  The diagnoses were old injury 
of the left knee with persistent pain, arthralgia of the 
right knee, mild chronic low back pain from muscle strain, 
and transient elevated blood pressure, normal on five-day 
pressure check on two occasions.

In June 1998, he sought treatment for complaints of constant 
headaches, intermittent dizziness and blurred vision.  He 
also complained of chronic low back and knee pain with 
intermittent flair-ups.  His blood pressure was 140/92.  The 
diagnostic impression was lumbar spasm, headaches, and low 
back pain.  Several pain and muscle medications were 
prescribed.  The plan was to schedule appointment to a VA 
back clinic.  There is no indication the appellant made or 
kept such an appointment.

On VA examination of the knees in July 1998, the examiner 
noted careful review of the appellant's VA claims folder.  
The appellant reported working in construction for a short 
time after separation from service until he was laid off for 
inability to perform his duties because of his knees.  He 
then worked for over a year as a warehouseman, losing his job 
again because of incapacity for prolonged standing and 
walking.  Currently, he complained of constant sharp pain in 
the lateral and posterior aspect of the right knee, less 
severe than in the left, and of instability and swelling, but 
no heat or redness.  He complained of sharp left knee pain in 
the lateral and posterior aspects of the knee, constant and 
associated with swelling and instability.  He reported 
locking of the left knee and no heat or redness of the knee.  
Pain in both knees was reported as exacerbated by physical 
activity.  He denied taking any medication for the knees, but 
used ice on them when they flared up.  Flare-ups occurred 
with activity and varied with activity; duration was reported 
as a few days.  He reported using knee braces when he was 
working.  He reported trouble bending on the left knee or 
walking or standing for more than about 20 minutes.

Physical examination of the left knee showed tenderness to 
palpation throughout the knee.  There was mild effusion and 
mild to moderate soft-tissue swelling.  There was guarding 
motion, but no abnormal movement.  There was no redness, 
heat, or instability of the knee.  Range of motion was 
between 10 and 110 degrees of flexion, with pain at 100 
degrees.  Physical examination of the right knee showed 
tenderness to palpation posteriorly.  The examiner reported 
that there was no painful motion, effusion, instability, 
redness, heat, abnormal movement or guarding movement.  There 
was significant though mild soft-tissue swelling.  Range of 
motion was between 10 and 93 degrees of flexion.  The 
examiner reported, in spite of having reported no painful 
motion, that the veteran had pain at 93 degrees of flexion.  
X-rays showed degenerative changes in both knees.  The 
diagnosis was status post-arthroscopic repairs of an acute 
lateral-collateral ligament and lateral meniscus tear on the 
left, with residual loss of motion and residual effect on 
usual occupational activity; bursitis, right knee; 
degenerative joint disease, both knees.  The examiner opined 
that the appellant's complaints of increased pain and 
swelling on prolonged walking was authentic, with a 
significant probability that he was more disabled as a 
result.

The appellant testified at a hearing in September 1998 that 
he had sharp pain, muscle spasms and no motion of his back 
due to pain every day.  He stated he had had two jobs since 
separation from the service, for 8 months at Fort Polk and 
then at a warehouse.  He said he was let go because he was 
not productive, which he attributed to his back.  He then 
said he had to take days off of work because of swelling of 
his knees and stiffness of his back.  He said he could only 
stand for about 15 minutes and then he had to sit.  He said 
his knees hurt every day.  He also reported daily swelling of 
his legs near the ankles, which he attributed to elevated 
blood pressure.  He said he also had headaches with increases 
in his blood pressure, feeling like it would explode.  He 
reported that his last time at a VA medical center he was 
given some pills for knee pain and for blood pressure.  He 
stated he did not have regular medical appointments.  
Regarding employment, he said he now did odd jobs, but when 
he told employers he is a disabled veteran, they would find a 
way not to hire him.  He said he wanted to work full time but 
could not.  He also said that he had gaps in his VA treatment 
because he could not take off work to go.

On VA examination in September 1998, the examiner noted his 
review of medical records, including the VA outpatient 
records noted above.  The appellant could not say what 
medications he was on.  He reported he left the military on 
medical discharge due to his knee pain, back pain, and high 
blood pressure.  He reported his blood pressure is usually 
high on standing.  He reported he had been started on blood 
pressure medication two months ago.  The examiner noted the 
available medical records did not confirm it.  Blood 
pressures measured lying down, sitting, and standing were 
146/90, 150/94, and 154/104, respectively.  The diagnosis was 
mild hypertension.

On September 1998 VA examination of the lumbar spine, the 
examiner noted it was very difficult to assess the appellant 
because his low back pain was very vague and he did not 
provide specific, consistent details about the history.  He 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He reported developing low back pain 
1992, which bothered him all the time.  He reported that 
sitting for more than 15 minutes increased the pain.  The 
examiner pointed out that he had been sitting in the same 
position for about 30 minutes without discomfort while 
talking with the examiner, to which the appellant replied, 
"Well, I have the pain, and I am handling it."  Regarding 
treatment, the appellant did not know what kind he had or 
what kind of medication he used.  He reported wearing a back 
brace occasionally, but he was not wearing one to the 
examinations.  He reported that he was laid off of his job as 
a supply clerk about a year before the examination.  He said 
he could not lift more than 25 pounds or walk more than 25 
minutes or one mile; if he ran, he would "pay for it" 
later.  Objectively, there were no postural abnormalities, 
musculature of the lumbar back was normal, and there were no 
neurological abnormalities.  Range of motion was five to 10 
degrees in all directions tested, with complaints of pain 
made with a smile and a laugh if he increased the range of 
motion beyond 10 degrees, which the examiner said made it 
very difficult to meaningfully assess the lumbosacral spine.  
The examiner noted that upon palpating for tenderness twice, 
the appellant once indicated tenderness in the upper lumbar 
area and then in the lumbosacral area.  The examiner opined 
that he could not get a reliable examination of the 
lumbosacral spine, and he could not say the exact reason for 
the appellant's behavior.

On October 1998 VA neurological examination, the appellant 
reported complaining of headaches since 1989.  He described 
the headaches currently as daily intense, severe, and 
throbbing; beginning in the top of the head and in the 
bifrontal area as well as around the eyes; lasting four to 
six hours; partial relief was obtained by lying down.  The 
headache was associated with dizziness/lightheadedness, 
blurred vision, nausea, and photophobia.  He described 
another kind of headache where he felt tightness in the 
occipital and both temple areas and he felt that that type of 
headache was due to elevated blood pressure.  On inquiry by 
the examiner, the appellant stated he was not taking his own 
blood pressure every day.  The examiner examined neurological 
responses of the low back and lower extremities.  Gait and 
station were within normal limits, including walking on 
heels, toes, and tandem gait.  The diagnoses were mixed 
headache (migraine and muscle tension); and lumbar strain.  
The examiner opined that the muscle tension headaches were 
likely secondary to chronic elevated blood pressure.

In a statement of June 1999, the appellant's representative 
reported the appellant's complaint that the September 1998 
examination of his back was not complete or fair.  The 
appellant had stated his desire for another examination.


II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  VA has afforded the 
appellant such examinations as are necessary for an informed 
evaluation of his claim, and the duty to assist is 
discharged.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant's assertion that the September 1998 VA examination 
of his back was unfair and incomplete is specifically 
rejected, as is discussed below.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Left Knee

The appellant's initial award of service connection was for 
post-traumatic arthritis, status post-arthroscopy, and rated 
for the removal of the semilunar cartilage.  Diagnostic Code 
5010-5259.  After VA examination in July 1998, the RO changed 
the diagnostic code applied to Diagnostic Code 5258-5259, 
indicating consideration of dislocation of the cartilage with 
effusion.  The rating schedule prescribes that arthritis due 
to trauma, confirmed by x-ray, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
The diagnostic code for degenerative arthritis, Diagnostic 
Code 5003, in turn, instructs to rate the affected body part 
for the degree of limitation of motion.  The July 1998 VA 
examination showed limitation of extension in the compensable 
range, permitting rating under Diagnostic Code 5261.  Under 
either diagnostic code, additional consideration of the 
effect of pain, increased fatigability, and related factors 
are for consideration in assessing the actual degree of 
functional disability of the joint.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9-98 (1998).

Both the diagnostic code for removal of semilunar cartilage 
(Diagnostic Code 5259) and the codes for limitation of motion 
(Diagnostic Codes 5260, 5261) require consideration of 38 
C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  Whereas the 
appellant's current schedular rating is the maximum for 
dislocated semilunar cartilage (Diagnostic Code 5258), and 
the code for limitation of extension of the leg (Diagnostic 
Code 5261), provides the potential for a higher rating on a 
strictly schedular basis, Diagnostic Code 5261 is the 
potentially more beneficial diagnostic code for the 
appellant.  Additionally, if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in view of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Id.

The most recent VA examination shows limitation of extension 
of the leg (knee) of 10 degrees, comporting exactly with the 
criterion for a 10 percent disability.  None of the other 
criteria of a higher rating under any of the other diagnostic 
codes applicable to the knee are shown by objective medical 
evidence.  The appellant has reported instability, but he is 
a lay person without the expertise to report medical findings 
as evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
No doctor has ever found instability during the multiple 
examinations performed over several years since separation 
from service.

The appellant has reported flare-ups and increased disability 
because of them, which the July 1998 examiner found 
authentic.  The Board interprets that opinion to mean that 
increased disability with use is consistent with the 
examiner's objective findings.  In light of the examiner's 
opinion, rating at the 20 percent level despite the range of 
motion commensurate with a 10 percent rating is justified.  
Rating at the next higher level is permissible when the 
disability picture more nearly approximates that of the next 
higher rating.  38 C.F.R. § 4.7 (1999).

The July 1998 examiner did not provide information beyond 
noting the appellant's report of limitation of endurance for 
walking or standing from which the Board can determine the 
extent of additional disability.  The regulations providing 
for considerations of the effect of pain generally, 
objectively demonstrated, 38 C.F.R. § 4.40, and pain on 
movement and swelling, 38 C.F.R. §§ 4.45(f), 4.59, do not 
provide for specific amounts of additional compensation in 
relation to the facts shown.  Likewise, the case holding that 
pain and related functional effects of joint injury or 
pathology must be considered in rating disabilities otherwise 
rated according to limitation of motion does not provide for 
how to do so.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board must determine from the evidence how much 
additional disability is present, and determine a rational 
basis for assigning a percentage rating.  The only evidence 
available to add to the July 1998 examiner's opinion as to 
the fact of additional disability is the appellant's 
statements and testimony.

The appellant's report of the amount of disability he suffers 
in the left knee is not fully credible.  Comparison of his 
assertions with the record of his behavior gives the distinct 
impression that he exaggerates.  He has shown a ready 
willingness to exaggerate, as his report that his medical 
discharge was for his knees, back, and hypertension when the 
official record clearly shows it was for his left knee alone.  
He has no evidence of seeking treatment outside of the 
context of seeking increased compensation.  It is not 
plausible that he would have lost jobs, be partially employed 
despite an avowed desire for full-time employment, yet have 
no document to show his efforts to obtain medical rather than 
financial relief for his condition.  His visits to the VA 
emergency room in May 1995 and April 1996 did not result in 
treatment, and the latter visit was notably to seek increased 
compensation, rather than treatment.  He has reported, but 
never produced, a brace, or mentioned who prescribed it, or 
where or when he got it.

Weighing the July 1998 examiner's opinion that there probably 
is increased disability with use of the knee against the 
paucity of evidence of action by the appellant consistent 
with such increase, the Board finds that the 20 percent 
rating for disability more than adequately compensates for 
the objective indicia of disability attributable to the left 
knee, plus any additional functional limitation likely to 
occur on use or during a flare-up.  Review of the rating 
schedule generally for guidance on the level of disability 
resulting from knee conditions is persuasive that the 
appellant does not have disability resulting from pain, pain 
on motion, swelling, or fatigability comparable to the amount 
of disability required for 30 percent compensation for other 
knee conditions.

A rating of 30 percent would be appropriate if his knee were 
ankylosed in a position between full extension and 10 degrees 
(Diagnostic Code 5226), or he had severe recurrent 
subluxation or lateral instability (Diagnostic Code 5257), or 
he could not flex or extend his knee beyond 15 degrees 
(Diagnostic Codes 5258 and 5259), or he had malunion of the 
tibia and fibula with marked knee disability (Diagnostic Code 
5256).  The evidence does not suggest that level of 
disability.  The preponderance of the evidence is against 
awarding a disability rating in excess of 20 percent for the 
left knee.

In the alternative, a rating under the criteria for 
dislocated semilunar cartilage (Diagnostic Code 5258) would 
also remain at 20 percent.  First, because it is the only 
rating provided.  Second, because the disability shown by the 
appellant is just the sort contemplated to be associated with 
the criteria stated under that code, i.e., locking, pain, and 
effusion.

B.  Right Knee

The appellant's right knee disability, like the left, 
demonstrates limitation of motion commensurate with a 10 
percent schedular rating for the limitation of extension to 
10 degrees observed by the July 1998 VA examiner.  Diagnostic 
Code 5261.  Although the right knee is not post-operative, 
the evidence shows it to be comparably disabled to the left 
knee.  There was tenderness, but more localized.  There was 
pain at the extreme of flexion, which did not amount to a 
compensable limitation of flexion under the diagnostic code 
(Diagnostic Code 5260 requires limitation of flexion to 45 
degrees in order to warrant a compensable evaluation).  There 
was swelling, which is a factor for consideration in rating.  
38 C.F.R. § 4.45(f) (1999).  Essentially the same factors 
that justify finding the overall disability picture of the 
left knee as warranting a 20 percent rating also justify that 
finding regarding the right knee.  Whereas the right knee 
objectively showed positive findings only slightly less in 
degree than did the left leg, consideration of additional 
disability likely to result on use or during flare-ups 
warrants a 20 percent evaluation.  38 C.F.R. § 4.7 (1999); 
DeLuca, 8 Vet. App. 202.

For the reasons stated above, the Board discounts the 
credibility of the appellant.  On comparison of the objective 
evidence to the other various rating criteria potentially 
applicable to evaluation of knee disabilities, discussed 
above, the Board finds a preponderance of the evidence is 
against awarding a rating greater than 20 percent for the 
right knee.

C.  Lumbosacral Strain

The appellant is currently rated 10 percent disabled by 
lumbosacral strain.  A 10 percent rating is warranted for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  A 20 percent rating is warranted for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion; a 40 percent rating is warranted for 
lumbosacral strain that is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

The objective evidence consistently shows the appellant to 
complain of low back pain, with an impression of spasm when 
he sought VA treatment in June 1998.  The appellant testified 
to constant spasm, which is a physical finding that requires 
medical expertise to detect.  His lay testimony is not 
evidence on that point.  Espiritu, 2 Vet. App. 492.  He 
testified in September 1998 to having no range of motion of 
the back, which the Board finds incredible.  Notably, he sat 
for 30 minutes while talking with a VA examiner in September 
1998, which would require flexion of the low back.

Regarding the appellant's assertion that his September 1998 
VA examination of the back was not fair or complete, the 
Board finds to the contrary.  The examination report is very 
detailed.  The findings reported show a lack of cooperation 
with the examination on the part of the appellant that verges 
on a failure to report, for which regulation prescribes 
disallowance of a claim.  See 38 C.F.R. § 3.655(b) (1999).  
The examiner described such inconsistent behavior by the 
appellant during the examination as to render his reported 
pain and limitation of motion incredible.  The Board rejects 
the findings of no or almost no motion of the lumbar spine 
that the appellant sought to affect when examined in light of 
his sitting in a chair prior to the range of motion part of 
the examination.  While his vagueness and affect of limited 
motion is without probative value, his unconscious 
demonstration of ease while sitting is highly probative.  The 
examiner noted his apparent ease and lack of pain with 
sitting for a prolonged time.  Simply, his actions speak 
louder than his words.

In view of the repeated findings of chronic lumbar pain with 
only a single impression of muscle spasm, which was not 
repeated on subsequent examination, the preponderance of the 
evidence is against a rating greater than 10 percent on a 
purely schedular basis.  Diagnostic Code 5295.

Regarding whether additional compensation is warranted for 
flare-ups, the Board must again consider the credibility of 
the appellant's testimony in light of the several indications 
of his propensity to exaggerate or not be forthcoming noted 
above.  The single reference to flare-ups in the credible 
context of seeking treatment was in June 1998.  However, the 
record shows follow-up was planned, and the appellant 
testified in September 1998 that he does not obtain any 
regular treatment.  He reported constant pain to a private 
physician in June 1996, at which time, whatever the severity 
of the pain, it was not sufficient for him to be taking 
medication.  The apparent lack of pursuit of treatment or use 
of medication is not behavior consistent with either constant 
or intermittent severe pain.  Discounting the ranges of 
motion reported in the September 1998 VA examination report, 
the next previous report of range of motion was in August 
1996, when range of motion was essentially full, except for 
slight limitation of flexion due to pain.

The repeated and consistent findings of normal musculature 
are inconsistent with the types of objective indications of 
pain required by regulation as evidence of disability due to 
pain, such as the atrophy that results when a muscle is not 
used due to pain.  See 38 C.F.R. § 4.40 (1999).  Deformity of 
a joint, instability of station, interference with sitting, 
standing, and weight bearing are all indications of 
disability due to pain, see 38 C.F.R. § 4.45, that are not 
shown in any medical evidence, but are asserted by the 
appellant in his uncorroborated testimony.  The appellant is 
not diagnosed with lumbosacral arthritis, and the regulation 
providing specifically for consideration of painful joints in 
persons with arthritis does not apply to his case.  See 
38 C.F.R. § 4.59 (1999).  It is significant, for comparison's 
sake, to observe that the appellant's knees show swelling and 
tenderness consistent with the examiner's opinion of the 
authenticity of his reports about his knees.  Such 
objectively consistent findings are absent regarding his 
back.

In short, the single, apparently transient, impression of 
muscle spasm in June 1998, not subsequently found, does not 
meet or nearly approximate the amount of disability required 
for a 20 percent rating under Diagnostic Code 5295, and the 
preponderance of the evidence is against awarding a rating 
greater than 10 percent based solely on the criteria in that 
Diagnostic Code.  The evidence that is inconsistent with the 
appellant's uncorroborated reports of extreme pain and 
decreased range of motion, strength, and endurance outweighs 
his testimony.  The preponderance of the evidence is against 
increasing the disability rating of his lumbosacral strain in 
consideration of sections 4.40 and 4.45.

D.  Hypertension with Headaches

During the pendency of this appeal VA revised the rating 
criteria for hypertension, effective January 12, 1998.  See 
62 Fed. Reg. 65207 (1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note 1 (1999)).  The changes rescinded 
rating criteria that provided for ratings greater than the 
appellant's current 10 percent for certain predominant 
diastolic blood pressures with definite or more severe 
symptoms.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) 
(the last annual publication of the Code of Federal 
Regulations prior to the amendment of diagnostic code 7101).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from January 12, 1998, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Whereas the stated predominant diastolic blood pressures were 
explicit criteria at each rating level, and those were not 
changed by the revision of the diagnostic code, there is no 
benefit to the appellant in application of the older versus 
the newer version of the regulation.  Consequently, the Board 
applies the former version until the effective date of the 
newer, and the newer thereafter.

A 10 percent rating for hypertension requires diastolic blood 
pressure predominantly 100 or higher.  There is no evidence 
that any series of blood pressure measurements of the 
appellant has ever shown diastolic blood pressure 
predominantly 100 or higher.  The current 10 percent rating 
is apparently in consideration of the headaches attributed to 
his blood pressure by the October 1998 VA examiner, 
notwithstanding that the rating criteria that provided for 
consideration of headaches require that the headaches 
accompany a diastolic pressure predominantly 110 or higher.  
The appellant has never had blood pressure readings showing 
diastolic pressure of 110 or higher.

The attribution of certain headaches to the appellant's blood 
pressure by the October 1998 VA examiner was apparently done 
without any information about the appellant's blood pressure 
at that or any other time.  The examiner made no reference to 
any past blood pressure reading, and the examiner noted that 
the appellant's attribution of muscle tension headaches to 
high blood pressure was done without the benefit of actually 
knowing what his blood pressure was, as the appellant did not 
take his own blood pressure.  The examiner did carefully note 
the appellant's description of his headaches and 
distinguished between those he diagnosed as migraine and 
those he diagnosed as muscle tension type.  Significantly, 
the appellant described the headaches diagnosed as migraine 
as requiring him to lie down, i.e., prostrating.  See 
38 C.F.R. § 4.124(a), Diagnostic Code 8100 (1999) (minimum 
criteria for compensable migraine include prostrating 
effect).  The examiner did not find or suggest that the 
migraine headaches were associated with hypertension, or that 
the muscle tension headaches might be characterized as 
prostrating.

In short, the appellant does not have hypertension with 
diastolic pressure predominantly 110 or greater.  The 
headaches associated with his hypertension do not permit 
compensation at higher than the 10 percent rate unless he has 
diastolic blood pressure predominantly 110 or higher.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) & (1999). The 
preponderance of the evidence is against a disability rating 
for hypertension greater than 10 percent.



ORDER

A schedular rating greater than 20 percent for post-traumatic 
arthritis of the left knee, status post-arthroscopic repairs, 
is denied.  

A 20 percent schedular rating, and no more, for post-
traumatic arthritis of the right knee is granted, subject to 
the regulations governing payment of monetary benefits.

A schedular rating greater than 10 percent for chronic 
lumbosacral strain and for hypertension is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

